Exhibit 10.2

 

This SEVERANCE, PROPRIETARY INTEREST PROTECTION AND NON-SOLICITATION AGREEMENT
dated as of June 14, 2005 (the “Agreement”) is made by and between REWARDS
NETWORK ESTABLISHMENT SERVICES INC., a Delaware corporation (the “Corporation”),
and ROBERT WASSERMAN (the “Executive”).

 

WHEREAS, the Corporation wishes to employ the Executive as its Executive Vice
President, Sales and Marketing, Operations;

 

WHEREAS, the Corporation wishes to provide the benefits under this Agreement as
an inducement for the Executive to enter into such employment; and

 

WHEREAS, the Executive wishes to be employed by the Corporation on the condition
that the Corporation provide the benefits under this Agreement;

 

NOW, THEREFORE, the Corporation and the Executive hereby agree as follows:

 

1. Termination without Cause/Change of Control.

 

(a) If Executive’s employment is terminated by the Corporation for any reason
other than Cause (as defined below), disability, death or if there is a change
of control event (as defined in the Corporation’s LTIP) and a diminution in
Executive’s duties resulting from such change of control event, Executive will
be entitled to six month’s base salary (at the Executive’s base salary rate on
the termination date) plus one additional month of base salary for each complete
year of service with the Corporation, with a maximum of twelve months base
salary; provided, that Employee executes and delivers a Severance and Release
Agreement in form and substance satisfactory to Employer (a “Severance
Agreement”) which will contain a general unconditional release of Employer,
non-compete and non-solicit covenants similar to those found in Section 9
hereof, and a non-disparagement covenant.

 

(b) “Cause” shall mean an event where the Executive (a) commits any act of
fraud, willful misconduct or dishonesty in connection with this employment or
which injures the Corporation or its direct or indirect subsidiaries; (b)
commits a material violation of law, rule or regulation of any governmental
authority (federal, state or foreign) or any securities exchange or association
or regulatory or self-regulatory body; (c) is charged with a crime involving
moral turpitude, dishonesty, fraud or unethical business conduct, or a felony;
(d) gives or accepts undisclosed commissions or other payments in cash or in
kind in connection with the affairs of the Corporation or any of its direct or
indirect subsidiaries or their respective clients.

 

2. Limited Circumstances in Which Benefits are Payable Hereunder. No benefits
shall be payable under this Agreement in the event that the Executive’s
employment with the Corporation ceases for any reason other than termination by
the Corporation without Cause. Without limiting the generality of the foregoing,
no benefits shall be payable hereunder in the event that the Executive’s
employment with the Corporation ceases as the result of termination by the
Corporation for Cause, termination by the Executive, or the death or disability
of the Executive. In the case of termination of the Executive’s employment as a
result of the death or disability of the Executive, benefits will be provided in
accordance with the Corporation’s compensation and benefit plans in which the
Executive participated immediately prior to his termination of employment.



--------------------------------------------------------------------------------

3. At-Will Employment. This Agreement is not an employment contract for a
definite period. Executive is still an at-will employee. Executive or Rewards
Network may terminate the employment relationship at any time without notice.

 

4. Disclosure of Confidential Information. Executive will not, without the
Corporation’s prior permission, directly or indirectly disclose to anyone
outside of the Corporation, either during or after his employment, trade secrets
or other confidential information of the Corporation, or any information
received in confidence from third parties by the Corporation or about third
parties by the Corporation, as long as such matters remain trade secrets or
confidential. The term “Corporation” as used in this Agreement shall include
Rewards Network Services Inc. and its affiliated, parent and subsidiary
corporations as well as its successors and assigns. Trade secrets and other
confidential information shall include any information or material which has not
been made available generally to the public and which (a) is generated or
collected by or utilized in the operations of the Corporation and relates to the
actual or anticipated business or research or development of the Corporation; or
(b) is suggested by or results from any task assigned to Executive by the
Corporation or work performed by him for or on behalf of the Corporation. The
confidentiality obligations herein shall not prevent Executive from revealing
evidence of criminal wrongdoing to law enforcement or prohibit him from
divulging confidential information or trade secrets by order of court or agency
of competent jurisdiction; however, Executive shall promptly inform the
Corporation of any such situations and shall take such reasonable steps to
prevent disclosure of confidential information or trade secrets until the
Corporation has been informed of such requested disclosure and the Corporation
has had an opportunity to respond to the court or agency.

 

5. Return of Property and Copying. Executive agrees that all tangible materials
(whether originals or duplicates), including, but not limited to, drawings,
notebooks, reports, proposals, price lists, list of actual or potential
customers or suppliers, formulae, prototypes, tools, equipment, models,
specifications, methodologies, blueprints, financial data, contracts,
agreements, correspondence, documents, computer disks, software, computer
printouts, information stored electronically on a computer, memoranda, and
notes, in his possession or control which in any way relate to the Corporation’s
business and which are furnished to Executive by the Corporation or which are
prepared, compiled or acquired by Executive while employed by the Corporation
shall be the sole property of the Corporation. Executive will at any time upon
the request of the Corporation and in any event promptly upon termination of his
employment, deliver all such materials to the Corporation and will not retain
any originals or copies of such materials. Executive also agrees that he will
not copy or remove from the Corporation’s place of business property or
information belonging to the Corporation or entrusted to the Corporation without
the express written consent of the Corporation.

 

6.

Assignment of Intellectual Property. Executive hereby assigns to the Corporation
his entire right, title and interest in any idea, formula, invention, discovery,
design, drawing, process, method, technique, device, improvement, computer
program and related documentation, technical and non-technical data and work of
authorship (all hereinafter called “Developments”), which Executive may solely
or jointly conceive, write or acquire during the period Executive is employed
with the Corporation and which relate in any way to the actual or anticipated
business or research or development of the Corporation, or which are suggested
by or result from any task assigned to Executive or work performed by Executive
for or on behalf of the Corporation, whether or not such



--------------------------------------------------------------------------------

Developments are made, conceived, written or acquired during normal hours of
employment or using the Corporation facilities, and whether or not such
Developments are patentable, copyrightable or susceptible to other forms of
protection. The foregoing provision regarding assignment of right, title and
interest does not apply to a Development for which no equipment, supplies,
facilities or trade secret information of the Corporation was used and which was
developed entirely on Executive’s own time, unless (a) the Development relates
(i) to the business of the Corporation or (ii) to the Corporation’s actual or
demonstrably anticipated research or development or (b) the Development results
from any work performed by Executive for the Corporation. Executive acknowledges
that the copyright and any other intellectual property right in any Developments
and related documentation, and work of authorship, which are created within the
scope of his employment with the Corporation, belong to the Corporation.

 

7. Disclosure of Intellectual Property. In connection with any of the
Developments referred to in Section 6, Executive will promptly disclose them to
the management of the Corporation and Executive will, on the Corporation’s
request, promptly execute a specific assignment of title to the Corporation and
such other documents as may reasonably be requested by the Corporation for the
purpose of vesting, confirming or securing the Corporation title to the
Developments, and Executive will do anything else reasonably necessary to enable
the Corporation to secure a patent, copyright or other form of protection
thereof in the United States and Canada and in other countries even after the
termination of his employment with the Corporation.

 

8. Identification of Intellectual Property. Executive has identified on Exhibit
A all Developments not assigned by Section 6 in which he has any right, title or
interest, and which were made, conceived or written wholly or in part by
Executive prior to his employment with the Corporation and which relate to the
actual or anticipated business or research or development of the Corporation. If
Executive does not have any to identify, Executive will write “none” on this
line:                    . Executive represents that he is not a party to any
agreements which would limit his ability to assign Developments as provided for
in Section 6.

 

9. Protection of Proprietary Interests.

 

  A. Executive agrees that during his employment with the Corporation, and for a
period of 12 months thereafter, Executive will not, directly or indirectly, on
behalf of himself or any other person, company or entity, solicit or participate
in soliciting, products or services competitive with or similar to products or
services offered by, manufactured by, designed by or distributed by the
Corporation to any person, company or entity which was a Corporation customer,
restaurant, member or partner for such products or services and with which
Executive had contact regarding those products or services at any time during
the last 12 months of his employment with the Corporation.

 

  B. Executive agrees that that during his employment by the Corporation and for
12 months thereafter, he will not directly or indirectly, in any capacity,
provide products or services competitive with or similar to products or services
offered by the Corporation to any person, company or entity which was a
Corporation customer, restaurant, hotel, retail merchant, member or partner for
such products or services and with which Executive had contact regarding those
products or services at any time during the last 12 months of his employment
with the Corporation.



--------------------------------------------------------------------------------

  C. Executive agrees that during his employment and for 12 months thereafter,
he will not in any capacity sell, manage, supervise or offer products or
services competitive with or similar to the restaurant, hotel or retail
marketing, restaurant, hotel or retail financing or restaurant, hotel or retail
rewards business of the Corporation in any territory in which Executive worked
while employed by the Corporation during the last 12 months of his employment
with the Corporation.

 

  D. Executive agrees that during his employment with the Corporation and for a
period of 12 months thereafter, he will not, directly or indirectly hire,
solicit, attempt to persuade or communicate with any employee of the
Corporation, or any person who was an employee of the Corporation within the two
months preceding contact between himself and that person, to leave the employ of
the Corporation or otherwise interfere with the performance of their duties for
the Corporation.

 

  E. Executive agrees that during his employment and for a period of 12 months
thereafter he will not directly or indirectly, on behalf of himself or any other
person, company or entity, participate in the development of any products or
services similar to or competitive with products or services of the Corporation
with which Executive had product or service research or development
responsibilities during the last 12 months of his employment with the
Corporation.

 

10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given by the party
giving such notice or other communication and to have been duly received by the
other party (a) on the date on which such notice or other communication shall be
delivered by hand to and receipted for by such other party, or (b) three
business days after the date on which such notice or other communication shall
be mailed by certified mail with postage prepaid:

 

(i) If to the Executive, to:   

Robert Wasserman

1N165 Partridge Drive

Wheaton, IL 60188

(ii) If to the Corporation, to:   

Rewards Network Services Inc.

c/o Rewards Network Inc.

Two North Riverside Plaza

Suite 950

Chicago, IL 60606

Attention: General Counsel

 

or such other address as may have been furnished to the Corporation by the
Executive or to the Executive by the Corporation, as the case may be.



--------------------------------------------------------------------------------

11. Successors.

 

  A. The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to agree in writing to assume the
Corporation’s obligations under this Agreement and to perform such obligations
in the same manner and to the same extent that the Corporation is required to
perform them. As used in this Agreement, “Corporation” shall mean the
Corporation as hereinabove defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform the Corporation’s
obligations under this Agreement by operation of law or otherwise.

 

  B. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would still be payable to him in accordance with the terms
of this Agreement if he had continued to live, all such amounts shall be paid to
his devisee, legatee or other designee or, if there is no such designee, to his
estate.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois, without regard to
the choice of law provisions.

 

13. Modification and Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except pursuant to a written agreement signed by
the Corporation and the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

EXECUTIVE    REWARDS NETWORK ESTABLISHMENT SERVICES INC.

/s/ Robert Wasserman

--------------------------------------------------------------------------------

   By:  

/s/ Bryan R. Adel

--------------------------------------------------------------------------------

Robert Wasserman    Name:   Bryan R. Adel      Title:   Senior Vice President